Name: Commission Regulation (EEC) No 2633/89 of 30 August 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 89 Official Journal of the European Communities No L 256/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2633/89 of 30 August 1989 amending Regulations (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, concerned following adjustments of the conversion rates used for calculation of the monetary gaps ; whereas the monetary compensatory amounts for the concerned Member State are to be adjusted according to the adjustment of the conversion rate for the wine sector ; Whereas the monetary compensatory amounts for the Greek drachma and Spanish peseta are, pursuant to Article 2 of Regulation (EEC) No 3153/85, to be calculated from the rates during the reference period 23 to 29 August 1989 ; whereas, however, the monetary gap for all sectors due to the variation in the lira over that period is within the neutral margin laid down for the fixation of the monetary compensatory amounts ; whereas, however, the conversion rates or the peseta laid down pursuant to Article 3a of Commission Regulation (EEC) No 3152/85 (') should be updated for the Italian lira, as last amended by Regulation (EEC) No 2300/89 (,0); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for wine, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 2568 /89 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/ 89 (5), as last amended by Regulation (EEC) No 2573/ 89 (4); Whereas new agricultural conversion rates, effective from the beginning of the 1989/90 marketing year, have been fixed for the wine sector ; whereas the monetary compensatory amounts for Greece and Spain are accordingly to be altered ; whereas pursuant to Article 8 of Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 2301 /89 (*), where there are real monetary gaps differentiated according to product for a Member State, all the monetary compensatory amounts are to be adjusted if the applied monetary gap is adjusted for any one of the products HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/ 89 is hereby amended as follows : 1 . The columns 'Greece' and 'Spain' in Annex I are replaced by those given in Annex I to this Regulation . 2 . Annexes II and III are replaced by Annexes II and III to this Regulation. Article 2 This Regulation shall enter into force on 1 September 1989. ') OJ No L 164, 24 . 6 . 1985, p . 6 . J ) OJ No L 182, 3 . 7 . 1987, p. 1 . J) OJ No L 164 , 24 . 6 . 1985, p. 11 . 4) OJ No L 249, 25 . 8 . 1989, p . 8 . ») OJ No L 188 , 1 . 7 . 1989, p. 1 . ') OJ No L 249, 25 . 8 . 1989, p . 40 . 7) OJ No L 310, 21 . 11 . 1985 , p . 4 . «) OJ No L 220, 29. 7 . 1989, p. 9 . O OJ No L 310, 21 . 11 . 1985 , p. 1 . ( ,0) OJ No L 220, 29 . 7 . 1989, p. 8 . / No L 256/2 Official Journal of the European Communities 1 . 9 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission 1 . 9 . 89 Official Journal of the European Communities No L 256/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta Esc £ 1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1 042,85 1 042,85 1 293,06 1 293,06 1 042,85 1 042,85 990,71 990,71 990,71 951,09 951,09 1 042,85 1 042,85 990,71 990,71 1 264,33 1 191,34 1 459,99 469,28 1 010,53 970,11 1 010,53 1 010,53 1 617,60 1 365,48 1 331,52 1 512,14 1 512,14 1 512,14 1 063,71 1 010,53 1 387,00 1 010,53 1 010,53 1 063,71 1 010,53 1 010,53 1 014,8 1 014,8 1 476,6 1 476,6 1 014,8 1 014,8 964,1 964,1 964,1 925,5 925,5 1 014,8 1 014,8 964,1 964,1 1 230,4 1 159,3 1 420,8 456,7 983,4 944,0 983,4 983,4 1 912,5 1 328,8 1 295,7 1 471,5 1 471,5 1 471,5 1 035,1 983,4 1 349,7 983,4 983,4 1 035,1 983,4 983,4 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 256/4 Official Journal of the European Communities 1 . 9 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Etc 1 000 kg - 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1 1104 22 50 1 104 22 90 1104 23 10 1104 23 30 1104 23 90 110429 10 1 104 29 30 1104 29 91 1104 29 95 1104 29 99 1104-30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 970,1 1 1 063,71 1 010,53 1 010,53 1 010,53 1 387,00 970,11 1 711,95 1 063,71 1 010,53 1 147,14 1 010,53 1 010,53 1 010,53 1 387,00 1 585,14 1 010,53 970,11 1 331,52 970,11 970,11 1 063,71 1 063,71 1 063,71 1 010,53 1 010,53 1 063,71 1 010,53 1 010,53 1 010,53 1 063,71 1 010,53 1 063,71 1 010,53 1 010,53 1 010,53 782,14 312,86 1 856,28 1 386,99 1 763,47 1 317,65 1 535,61 1 762,42 1 762,42 944,0 1 035,1 983,4 983,4 983,4 1 349,7 944,0 1 666,0 1 035,1 983,4 1 116,3 983,4 983,4 983,4 1 349,7 I 542,6 983,4 944,0 1 295,7 944,0 944.0 1 035,1 1 035,1 1 035,1 983,4 983,4 1 035,1 983,4 983,4 983,4 1 035,1 983,4 1 035,1 983,4 983,4 983.4 761.1 304.5 1 806,4 1 349,7 1 716,1 1 282,2 1 494,4 1 715,1 1 715,1 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 O 1 . 9 . 89 Official Journal of the European Communities No L 256/5 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Bfrs/Lfrs Dkr Lk FF Dr £ Irl Esc £ 1 000 kg - 1 574,71 1 574,71 1 574,71 1 574,71 1 574,71 1 574,71 1 574,71 1 574,71 2 398,56 2 054,42 1 574,71 1 574,71 1 574,71 2 148,28 1 501,71 1 574,71 1 532,4 1 532,4 1 532,4 1 532,4 1 532,4 1 532,4 1 532,4 1 532,4 2 334,1 1 999,2 1 532,4 1 532,4 1 532,4 2 090,6 1 461,4 1 532,4 J 108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 230910 11 2309 10 13 2309 10 31 2309 10 33 430,70 892,16 430,70 892,16 430,70 922,93 430,70 922,93 2 085,71 419.1 868.2 419.1 868.2 419,1 898,1 419,1 898,1 2 029,7 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 23-9 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 7543 O O O o o o (2)C) OO 00 oo oo oo oo oo oo oo oo oo o o oo oo oo 125,14 121,8 1 673,87 3 347,74 6 882,7 13 765,5 2 627,28 5 254,56 125,14 1 799,01 3 472,88 125,14 2 752,42 5 379,70 10 803,1 21 606,1 121,8 7 004,5 13 887,3 121&gt;8 10 924,9 21 727,9 396,28 385,6 1 673,87 3 347,74 6 882,7 13 765,5 No L 256/6 Official Journal of the European Communities 1 . 9 . 89 Negative Denmark CN code United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg  2309 10 33 230910 51 2309 10 53 Positive Table Additionalcode (Notes Germany DM Nether ­ lands Fl Spain Pta 23-9 7547 ex3) 23-9 7548 OO 2 627,28 23-9 7549 ex3) 5 254,56 23-9 7645 oo 396,28 23-9 7646 oo 2 070,15 23-9 7647 ex3) 3 744,02 23-9 7651 oo 396,28 23-9 7652 ex3) 3 023,56 23-9 7653 (2)(3) 5 650,84 23-4 7624 C)  23-4 7692 o 782,14 23-10 7541 ex3)  23-10 7542 ex3) 1 673,87 23-10 7543 ex3) 3 347,74 23-10 7547 ex3)  23-10 7548 ex3) 2 627,28 23-10 7549 00 5 254,56 23-10 7654 782,14 23-10 7655 2 456,01 23-10 7656 ex3) 4 129,88 23-10 7660 ex3) 782,14 23-10 7661 ex3) 3 409,42 23-10 7662 ex3) 6 036,70 23-5 7624  23-5 7693 125,14 23-11 7541 (2X'LA  23-11 7542 \ 1 673,87 23-11 7543 ex3) \ 3 347,74 23-11 7547 ex3)  23-11 7548 2 627,28 23-11 7549 ex3) 5 254,56 23-11 7663 ex3) 125,14 23-11 7664 ex3) 1 799,01 23-11 7665 ex3) I 3 472,88 23-11 7669 ex3) 125,14 23-11 7670 ex3) 2 752,42 23-11 7671 ex3) 5 379,70 23-6 7624  23-6 7694 \ 396,28 23-12 7541 00  23-12 7542 oo 1 673,87 23-12 7543 oo 3 347,74 23-12 7547 oo  23-12 7548 oo I 2 627,28 23-12 7549 oo 5 254,56 10 803,1 21 606,1 385,6 7 268,3 14 151,1 385,6 11 188,7 21 991,7 761,1 6 882,7 13 765,5 10 803,1 21 606,1 761,1 7 643,8 14 526,6 761,1 11 564,2 22 367,2 121,8 6 882,7 13 765,5 10 803,1 21 606,1 121,8 '7 004,5 13 887,3 121,8 10924,9 21 727,9 385,6 6 882,7 13 765,5 10 803,1 21 606,1 2309 90 31 2309 90 33 2309 90 41 2309 90 43 1 . 9 . 89 Official Journal of the European Communities No L 256/7 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FFPta Dr £ Irl Esc 1 000 kg - 2309 90 43 OO OO OO OO 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7672 7673 7674 7678 7679 7680 .7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 396,28 2 070,15 3 744,02 396,28 3 023,56 5 650,84 782,14 1 673,87 3 347,74 2 627,28 5 254,56 782,14 2 456,01 4 129,88 782,14 3 409,42 6 036,70 385,6 7 268,3 14 151,1 385,6 11 188,7 21 991,7 761,1 6 882,7 13 765,5 10 803,1 21 606,1 761,1 7 643,8 14 526,6 761,1 11 564,2 22 367,2 OO OO O o oo oo oo OO oo oo 00 oo oo oo oo oo O When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. C) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (s) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 256/8 Official Journal of the European Communities 1 . 9 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg live weight - e&gt; C) C) o 100 kg net weight  (2) 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 1 150,78 1 150,78 1 150,78 1 150,78 1 150,78 2 186,49 2 186,49 2 186,49 2 186,49 1 749,19 1 749,19 2 623,79 2 623,79 1 749,19 2 992,04 1 944,82 1 944,82 311,17 311,17 1 555,86 486,21 486,21 2 431,03 1 555,86 2 431,03 2 431,03 486,21 2 431,03 2 992,04 2 431,03 1 749,19 2 497,20 2 497,20 2 497,20 2 497,20 1 496,02 1 001,18 1 001,18 4 731,9 4 731,9 4 731,9 4 731,9 4 731,9 8 990,6 8 990,6 8 990,6 8 990,6 7 192,5 7 192,5 10 788,7 10 788,7 7 192,5 12 302,9 7996,9 7 996,9 1 279,5 1 279,5 6 397,5 1 999,2 1 999,2 9 996,1 6 397,5 9 996,1 9 996, 1 1 999,2 9 996,1 12 302,9 9 996,1 7 192,5 10 268,2 10 268,2 10 268,2 10 268,2 6 151,4 4 1 16,7 4 116,7 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O O on o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7.332 7332 1 . 9 . 89 Official Journal of the European Communities No L 256/9 ( l) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (*) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 256/ 10 Official Journal of the European Communities 1 . 9 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Ireland Portugal rBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece DrDM F1 Pta £ £ Ir Esc 100 pieces  100 kg - 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 8,31 24,26 8,31 36,13 58,77 55,72 39,72 58,08 45,40 51,62 56,24 56,74 62,20 69,15 83.96 93,30 79,60 87,04 82.97 51,62 56,24 56,74 62,20 83.96 93,30 79.60 87,04 82.97 152,99 61,87 47,10 32.61 85,18 80,01 144,94 32,61 119,16 68,42 1 . 9 . 89 Official Journal of the European Communities No L 256/ 11 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM FI Pta £ Esc 100 kg ­ 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 47,10 32,61 90,79 42,56 76.60 144,94 32.61 182,79 152,99 102,63 95,75 91,27 47,10 32,61 130,56 85,18 126,21 80,01 119,70 144,94 32,61 152,99 61,87 47,10 32,61 85,18 80,01 144,94 32,61 119,16 68,42 47,10 32,61 90,79 42,56 . 76.60 144,94 32.61 182,79 152,99 102,63 95,75 91,27 47,10 32,61 No L 256/ 12 Official Journal of the European Communities 1 . 9 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ,  100 kg  100 pieces  100 kg ­ 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 130.56 85,18 126,21 80,01 119,70 144,94 32,61 72,47 17,33 5,94 52,36 245,03 106,81 114,14 236,65 60,73 113,49 159,43 152,80 159,43 212.57 28,80 212,57 28,80 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 1 . 9 . 89 Official Journal of the European Communities No L 256/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr - Ireland £ IrlDM F1 Pta £ Esc 100 kg - a+e 1 661,40 860,60 1 661,40 a+e 5 401,5 3 538,0 5 401,5 d+f d+f a+c 3 538,0 d+f d+f a+ c 860,60 a + c a + c a + c a + c a + c + f a + c a + c a + c a + c a + c + f Table Additionalcode 04-1 7058 04-3 7059 04-3 7074 04-3 7079 04-4 7089 04-4 7089 04-2 7744 04-6 7098 04-6 7099 04-6 7114 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-5 7093 04-5 7094 04-5 7097 04-6 7098 04-6 7099 04-6 7114 04-2 7744 04-4 7089 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 040390 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 a + c a + c+f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c + f a + c a+c a+c a + c + f a + c + f a+c + f 3 538,0 860,60 1 661,40 5 401,5 3 538,0 860,60 a + c a + c d + f a+c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c+f a+c + f a + c + f a + c a + c a + c a + c + f a + c+f a +c+f No L 256/ 14 Official Journal of the European Communities 1 . 9 . 89 Positive Negative CN code Additionalcode Germany Nether ­ lands Spain United Kingdom Portugal Table Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM Pta £ EscFi  100 kg  a + c a+c a+c a+c a + c a + c a+c + f a + c + f a+c+f a + c + f a + c + f a + c + f 2 723,2 a + c a+c a+ c a+ c a + c a+c a+c+f a + c+f a+c+f a+c+f a+c+f a+c+f 818,71 839,17 1 146,19 1 174,84 1 442,82 2 791,3 4 717,9 4 835,8 5 929,2 6 077,4 9 107,9 9 335,6 1 478,89 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 040610 10 0406 10 90 0406 20 10 0406 20 90 04-2 04-2 04-2 04-2 04-2 . 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7752 7753 7754 7755 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 2 373,06 2 432,39 b x coef b x coef b x coef b b x coef b x coef b x coef ' b x coef b b x coef 1 044,15 1 070,25 3 643,1 3 734,2 2 139,22 2 278,24 1 470,71 1 789,18 668,51 911,96 6 716,3 7 725,6 4 617,5 6 051,9 2 098,8 3 073,8 2 278,24 1 789,18 911,96 7 725,6 6 051,9 3 073,8 2 278,24 3 124,98 7 725,6 10 463,1 1 . 9 . 89 Official Journal of the European Communities No L 256/ 15 Negative Denmark Italy France Greece Ire and PortugalUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg ¢ 2 779,0 4 077,2 5 934,2 7 037,3 2 779,0 4 077,2 5 934,2 5 934,2 7 037,3 7 037,3 7 320,1 6 051,9 6 716,3 7 725,6 4 617,5 6 051,9 9 043,3 9 043,3 6 051,9 9 043,3 Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 0406 30 10 04-10 7235 04-10 7236 II 816,88 04-10 7237 1 194,81 l 04-10 7238 II 1 733,95 04-10 7239 II 2 056,29 0406 30 31 04-10 7235 li  04-10 7236 \ 816,88 04-10 7237 \ 1 194,81 04-10 7238 Il 1 733,95 0406 30 39 04-10 7235  04-10 7238 \ 1 733,95 04-10 7239 \ 2 056,29 0406 30 90 l \ 2 056,29 0406 40 00 04-11 7240 \  04-11 7241 II 2 135,91 0406 90 11 04-12 7242 I 1 789,18 04-12 7243 \  04-12 7244 II 2 139,22 04-12 7245 \ 2 278,24 \ 04-12 7246 1 470,71 04-12 7247 1 789,18 0406 90 13 04-13 7248 \  04-13 7250 \ 2 662,48 0406 90 15 04-13 7248 l  04-13 7250 \ 2 662,48 0406 90 17 04-13 7248 \  04-13 7249 1 789,18 04-13 7250 l 2 662,48 040690 19  0406 90 21 04-14 7251 \  04-14 7252 \ 2 423,09 0406 90 23 04-15 7254 \  04-15 7255 \ 2 139,22 04-15 7256 l 2 278,24 \ 04-15 7257 \ 1 470,71 04-15 7258 l 1 789,18 0406 90 25 04-15 7254 \  04-15 7255 \ L 2 139,22 04-15 7256 l 2 278,24 04-15 7257 l 1 470,71 04-15 7258 \ 1 789,18 0406 90 27 04-15 7254  04-15 7255 2 139,22 04-15 7256 l 2 278,24 04-15 7257 1 470,71 8 292,6 6 716,3 7 725,6 4 617,5 6 051,9 6 716,3 7 725,6 4 617,5 6 051,9 6716,3 7 725,6 4 617,5 No L 256/ 16 1.9. 89Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM Pta £ EscFl 100 kg - 1 789,18 6 051,9 2 139,22 2 278,24 1 470,71 1 789,18 6 716,3 7 725,6 4 617,5 6 051,9 2 139,22 2 278,24 1 470,71 1 789,18 6716,3 7 725,6 4 617,5 6 051,9 2 139,22 2 278,24 1 470,71 1 789,18 6 716,3 7 725,6 4 617,5 6 051,9 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 2 139,22 2 278,24 1 470,71 1 789,18 6 716,3 7 725,6 4 617,5 6 051,9 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 2 139,22 2 278,24 1 470,71 1 789,18 6 716,3 7 725,6 4 617,5 6 051,9 2 139,22 2 278,24 1 470,71 1 789,18 6 716,3 7 725,6 4 617,5 6 051,9 2 139,22 2 278,24 1 470,71 1 789,18 6716,3 7 725,6 4 617,5 6 051,9 3 124,98 2 139,22 . 10 463,1 6 716,3 1 . 9 . 89 Official Journal of the European Communities No L 256/ 17 Positive Negative Germany Spain PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc 100 kg 2 278,24 1 470,71 1 789,18 2 139,22 2 278,24 1 470,71 1 789,18 2 139,22 2 278,24 1 470,71 1 789,18 2 139,22 2 278,24 1 470,71 1 789,18 2 139,22 2 278,24 1 470,71 1 789,18 2 139,22 2 278,24 1 470,71 1 789,18 7 725,6 4 617,5 6 051,9 6 716,3 7 725,6 4 617,5 6 051,9 6 716,3 7 725,6 4 617,5 6 051,9 6 716,3 7 725,6 4 617,5 6 051,9 6 716,3 7 725,6 4 617,5 6 051,9 6 716,3 7 725,6 4 617,5 6 051,9 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 2 139,22 2 278,24 1 470,71 1 789,18 6 716,3 7 725,6 4 617,5 6 051,9 2 139,22 2 278,24 1 470,71 1 789,18 668,51 911,96 668,51 6 716,3 7 725,6 4 617,5 6 051,9 2 098,8 3 073,8 2 098,8 No L 256/ 18 Official Journal of the European Communities 1 . 9 . 89 Negative CN code United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl £ Etc  100 kg  0406 90 93 0406 90 97 0406 90 99 2309 10 15 Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 04-8 7232 I 911,96 04-8 7226 \  04-8 7228 l 2 278,24 04-8 7230 \ 1 789,18 04-8 7232 \ I 911,96 04-8 7226 l  04-8 7228 \ 2 278,24 04-8 7230 \ 1 789,18 04-8 7232 l 911,96 23-14 7553 \ 167,39 23-14 7554 \ 334,77 23-14 7555 \ I 502,16 23-14 7556 I I 627,70 23-14 7557 \ 703,03 23-14 7558 l 753,24 23-14 7579 \ 262,73 23-14 7580 \ 525,46 23-14 7581 \ 788,18 23-14 7582 \ 985,23 23-14 7583 \ 1 103,46 23-14 7584 \ 1 182,28 23-14 7885  23-14 7553 \ 167,39 23-14 7554 I 334,77 23-14 7555 \ 502,16 23-14 7556 \ 627,70 23-14 7557 l 703,03 23-14 7558 \ 753,24 23-14 7579 l 262,73 23-14 7580 1 525,46 23-14 7581 l 788,18 23-14 7582 \ 985,23 23-14 7583 1 103,46 23-14 7584 1 182,28 23-14 7885  23-14 7553 \ 167,39 23-14 7554 L 334,77 23-14 7555 502,16 23-14 7556 \ 627,70 23-14 7557 703,03 23-14 7558 753,24 23-14 7579 Il 262,73 23-14 7580 525,46 23-14 7581 I 788,18 23-14 7582 II 985,23 2309 10 19 3 073,8 7 725,6 6 051,9 3 073,8 7 725,6 6 051,9 3 073,8 688,3 1 376,5 2 064,8 2 581,0 2 890,8 3 097,2 1 080,3 2 160,6 3 240,9 4 051,1 4 537,3 4 861,4 688,3 1 376,5 2064,8 2 581,0 2 890,8 3097,2 1 080,3 2 160,6 3 240,9 4 051,1 4 537,3 4 861,4 688,3 1 376,5 2 064,8 2 581,0 2 890,8 3 097,2 1 080,3 2 160,6 3 240,9 4 051,1 2309 10 39 1 . 9 . 89 Official Journal of the European Communities No L 256/ 19 Negative CN code United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 2309 10 39 2309 10 59 2309 10 70 Positive Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta 23-14 7583 1 103,46 23-14 7584 Il 1 182,28 23-14 7885 Il  23-14 7553 Il 167,39 23-14 7554 334,77 23-14 7555 502,16 23-14 7556 627,70 23-14 7557 \\\ 703,03 23-14 7558 \\L 753,24 23-14 7579 bl 262,73 23-14 7580 525,46 23-14 7581 \ 788,18 23-14 7582 \ 985,23 23-14 7583 1 103,46 23-14 7584 1 182,28 23-14 7885  23-14 7553 IIl 167,39 23-14 7554 I 334,77 23-14 7555 \ 502,16 23-14 7556 627,70 23-14 7557 II 703,03 23-14 7558 753,24 23-14 7579 l 262,73 23-14 7580 l 525,46 23-14 7581 II 788,18 23-14 7582 985,23 23-14 7583 1 103,46 23-14 7584 I 1 182,28 23-14 7885 \  23-14 7553 I i 167,39 23-14 7554 \ 334,77 23-14 7555 l 502,16 23-14 7556 I 627,70 23-14 7557 I 703,03 23-14 7558 I 753,24 23-14 7579 l 262,73 23-14 7580 I 525,46 23-14 7581 \ 788,18 23-14 7582 l 985,23 23-14 7583 1 103,46 23-14 7584 I 1 182,28 23-14 7885 l  23-14 7553 \ 167,39 23-14  7554 \ 334,77 23-14 - 7555 \ 502,16 4 537,3 4 861,4 688,3 1 376,5 2 064,8 2 581,0 2 890,8 3 097,2 1 080,3 2 160,6 3 240,9 4 051,1 4 537,3 4 861,4 688,3 1 376,5 2 064,8 2 581,0 2 890,8 3 097,2 1 080,3 2 160,6 3 240,9 4 051,1 4 537,3 4 861,4 688,3 1 376,5 2 064,8 2 581,0 2 890,8 3 097,2 1 080,3 2 160,6 3 240,9 4 051,1 4 537,3 4 861,4 688,3 1 376,5 2 064,8 2309 90 35 2309 90 39 No L 256/20 Official Journal of the European Communities 1 . 9. 89 Negative Portugal CN code United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl £ Esc 100 kg ­ 2309 90 39 2309 90 49 \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 23-14 7556 627,70 23-14 7557 \ 703,03 23-14 7558 \ \ 753,24 23-14 7579 l 262,73 23-14 7580 \ 525,46 23-14 7581 788,18 23-14 7582 \ l 985,23 23-14 7583 \ 1 103,46 23-14 7584 l 1 182,28 23-14 7885 \ I 23-14 7553 \ 167,39 23-14 7554 \ 334,77 23-14 7555 \ 502,16 23-14 7556 l 627,70 23-14 7557 I 703,03 23-14 7558 \ 753,24 23-14 7579 262,73 23-14 7580 I 525,46 23-14 7581 \ 788,18 23-14 7582 \ 985,23 23-14 7583 \ 1 103,46 23-14 7584 \ 1 182,28 23-14 7885 \  23-14 7553 \ 167,39 23-14 7554 l 334,77 23-14 7555 l 502,16 23-14 7556 l 627,70 23-14 7557 l 703,03 23-14 7558 l 753,24 23-14 7579 l 262,73 23-14 7580 l 525,46 23-14 7581 788,18 23-14 7582 985,23 23-14 7583 l \ 1 103,46 23-14 7584 \ 1 182,28 23-14 7885:  23-14 7553 167,39 23-14 7554 \ 334,77 23-14 7555 502,16 23-14 7556 627,70 23-14 7557 IlI 703,03 23-14 7558 \ 753,24 23-14 7579 \ 262,73 23-14 7580 \ 525,46 23-14 7581 788,18 2 581,0 2 890,8 3 097,2 1 080,3 2 160,6 3 240,9 4 051,1 4 537,3 4 861,4 688,3 1 376,5 2 064,8 2 581,0 2 890,8 3 097,2 1 080,3 2 160,6 3 240,9 4 051,1 4 537,3 4 861,4 688,3 1 376,5 2 064,8 2 581,0 2 890,8 3 097,2 1 080,3 2 160,6 3 240,9 4051,1 4 537,3 4 861,4 688,3 1 376,5 2 064,8 2 581,0 2 890,8 3 097,2 1 080,3 2 160,6 3 240,9 2309 90 59 2309 90 70 1 . 9 . 89 Official Journal of the European Communities No L 256/21 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal l DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 23-14 23-14 7582 7583 7584 7885 985,23 1 103,46 1 182,28  100 kg  4 051,1 4 537,3 4 861,4 a 26,651  °/o milk fat/100 kg product  101,6 b l 29,048 111,5  o/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 14,707 46,2  o/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - d 16,614 54,0  o/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product ¢ e 1,337 4,2 f  % sucrose/100 kg product  4,191 3,5 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 256/22 Official Journal of the European Communities 1 . 9 . 89 PART 6 SECTOR WINE Monetary compensatory amounts Positive Negative CN code Table Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalAdditional code Notes Belgium/ Luxem ­ bourg DM Pu Bfrs/Lfrs Dkr Lit FF Dr £ Irl EtcF1 £ 2204 21 25 2204 21 29 2204 21 35 2204 21 39 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 22-8 22-9 22-9 22-9 22-9 22*3 22- 11 22- 11 22- 11 22- 11 22- 11 22-11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 7592 7455 7457 7593 7594 7426 7478 7479 7480 7481 7483 7595 7596 7487 7488 7490 7597 7598 7498 7499 7518 7599 C) (2) (') O O C) 0 (') O O O 0) C) O C) C) o 0 0 o (') o 0) o O C) o C) o 2204 29 10 2204 29 25 2204 29 29 2204 29 35 1 . 9 . 89 No L 256/23Official Journal of the European Communities 1 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 C)  \ 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o o   (') % vol/hl o hi No L 256/24 Official Journal of the European Communities 1 . 9 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta £ Esc 100 kg  (') C) O (') (2) 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 3Q 10 1702 40 10 1702 60 10 1702 60 90 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-6 7337 17-7 7340 17-7 7340 17-7 7340 17-7 7340 17-7 7340 17-10 7345 17-10 7346 17-10 7347 17-7 7340 17-11 7349 17-11 7350 17-11 7351 17-12 7353 17-10 7345 17-10 7346 17-8 7347 21-5 7419 21-6 7423 21-6 7424 21-6 7425  100 kg of dry matter   °/o sucrose content and 100 kg net   100 kg of dry matter   % sucrose content and 100 kg net  o o o 354,22 354,22 354,22 354,22 354,22 354,22 354,22 354,22 419,06 419,06 419,06 363,36 363,36 363,36 4,191 4,191 4,191 363,36 4,191 4,191 4,191 4,191 4,191 4,191 4,191 363,36 4,191 4,191 4,191 294,9 294,9 294,9 294,9 294,9 294,9 294,9 294,9 353,6 353,6 353,6 353,6 353,6 353,6 3,536 3,536 3,536 353,6 3,536 3,536 3,536 3,536 3,536 3,536 3,536 353,6 3,536 3,536 3,536 1702 90 30 1702 9060 3 3 i j j 3 3 1702 90 71 1702 90 90  100 kg of dry matter  ¢ °/o sucrose content and 100 kg net - 2106 90 30 2106 90 59 o o o 1 . 9 . 89 Official Journal of the European Communities No L 256/25 0) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30.6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970 , p. 1 ) in the case of exports . i No L 256/26 Official Journal of the European Communities 1.-9. 89 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ r Esc 100 kg  4 861,4 5 454,4 7 755,2 605,5 809,0 1 229,1 4 861,4 5 454,4 7 755,2 605,5 809,0 1 229,1 1 260,3 1 260,3 I II li Positive CN code Table Additionalcode  Notes Germany DM Nether ­ lands F1 Spain Pta 0403 10 51 I 1 495,26 0403 10 53 I 1 603,12 0403 10 59 I 2 116,63 0403 10 91 I   0403 10 93 I  0403 10 99  0403 90 71 \ I 1 495,26 0403 90 73 \ I 1 603,12 0403 90 79 I 2 116,63 0403 90 91 I I  0403 90 93 \ \  0403 90 99 \  1517 10 10 \ I l  1517 90 10 \ I l  1704 10 11 \ I l \  1704 10 19 \ I \  1704 10 91 \ I l  1704 10 99 I I  1704 90 51 17-1 * 1704 90 55 17-4 * I l 1704 90 61 17-4 * I 1704 90 65 17-4 * I 1704 90 71 17-4 l 1704 90 75 17-1 * l 1704 90 81 17-2 \ 17-2 7632 \  1704 90 99 17-3 # \ 17-3 7632 \  1806 20 10 18-1 » \ 1806 20 30 18-1 * I 1806 20 50 18-1 * I 1806 20 70 18-1 * \ 1806 20 90 18-2 'l I 1806 31 00 18-1 * \ 1806 32 10 18-4 * \ 1806 32 90 18-4 II 1806 90 11 18-4 * 1806 90 19 18-1 1806 90 31 18-1 * \ L 1 . 9 . 89 Official Journal of the European Communities No L 256/27 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc too kg - 7632 7633 7634 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 6585 7585 6586 7586 565,7 791,9 1 318,1 1 171,7 1 972,6636,52 7001 7002 7003 7004 7635 7636 7637 7642 No L 256/28 1 . 9 . 89Official Journal of the European Communities Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lt FF Dr £ Ir Esc  too kg  I \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 2905 44 19 I I 2905 44 91 l  2905 44 99 \ 482,76 3505 10 10 \  3505 10 90 Il  3823 60 11 Il  3823 60 19  3823 60 91 l \ I  3823 60 99 \ 482,76  7001 . \ I   \ 7002 II   \ 7003   \ 7004   l 7005   \ 7006 \   \ 7007 \   \ 7008 \   \ 7009 \ b   \ 7010 L   \ 7011 l   \ 7012   \ 7013 \   \ 7015 \   7016 \   \ 7017 \   l 7020 \    l 7021 l   \ 7022   \ 7023   l 7024 560,09  l 7025 l I   l 7026 l   \ 7027 \   \ 7028 \ 495,79  \ 7029 601,39  l 7030 l   l 7031   \ 7032 l I   l 7033 I 542,71  l 7035   7036   7037 517,96  Il 7040 628,01  Il 7041 Il 718,53  7042 || 797,73 680,6 757,0 823,8 887.5 976.6 720^8 797.2 864,0 927.7 1 016,8 766,4 842.8 909,6 973.3 815,8 892,2 959,0 2 041,8 2 118,2 2 185,0 1 . 9 . 89 Official Journal of the European Communities No L 256/29 Positive Negative CN code Table Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Ft Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - Additional code Notes 7043 7044 7045 7046 Il 7047 Il 7048 Il 7049 7050 l 7051 II 7052 7053 \ 7055 l 7056 I 7057 \ 7060 l 7061 I 7062 l 7063 \ 7064 l 7065 I 7066 I 7067 l 7068 I 7069 I 7070 I 7071 I 7072 I 7073 I 7075 I 7076 l 7077 \ 7080 I 7081 I 7082 \ 7083 I 7084 \ 7085 l 7086 I 7087 I 7088 I 7090 l 7091 l 7092 \ 7095 l 7096 \ 873,16 978,76 669,31 759,83 839,03 914,46 1 020,06 716,23 806,75 885,95 961,38 766,91 857,43 936,63 1 121,45 1 211,97 1 291,17 1 366,60 1 472,20 1 162,75 1 253,27 1 332,47 1 407,90 1 513,50 1 209,67 1 300,19 1 379,39 1 454,82 1 260,35 1 350,87 1 430,07 2 183,08 2 273,60 2 352,80 2 428,23 2 533,83 2 224,38 2 314,90 2 394,10 2 469,53 2 271,30 2 361,82 2 441,02 2 321,98 2 412,50 2 248,7 2 337,8 2 082,0 2 158,4 2 225,2 2 288,9 2 378,0 2 127,6 2 204,0 2 270,8 2 334,5 2 177,0 2 253,4 2 320,2 3 646,0 3 722,4 3 789,2 3 852,9 3 942,0 3 686,2 3 762,6 3 829,4 3 893,1 3 982,2 3 731,8 3 808,2 3 875,0 3 938,7 3 781,2 3 857,6 3 924,4 7 097,6 7 174,0 7 240,8 7 304,5 7 393,6 7 137,8 7 214,2 7 281,0 7 344,7 7 183,4 7 259,8 7 326,6 7 232,8 7 309,2 No L 256/30 Official Journal of the European Communities 1 . 9 . 89 Negative PortugalUnited Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl £ Esc 100 kg  548,1 499.2 588.3 544,8 I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 7100 C)  I 7101   \ 7102   \ 7103   \ 7104 (')   \ 7105 0)   \ 7106   \ 7107   \ 7108 o   \ 7109 (')   \ 7110   \ 7111 (')   \ 7112 (')  ,  l 7113 o   \ 7115 (')   \ 7116 0)   \ 7117 o   \ 7120 C)   " , 7121 C) _  \ 7122 C)   7123 520,16  7124 (') 625,76  \ 7125 (')   l 7126 C)   l 7127 486,03  l 7128 C) 561,46  7129 667,06  l 7130 o   l 7131 C)   \ 7132 o 532,95  l 7133 608,38  7135   \ 7136 C) 504,43  \ 7137 583,63  7140 693,68  7141 C) 784,20  7142 0 863,40  Il 7143 C) 938,83  Il 7144 C) I 1 044,43  7145 \ 734,98  7146 825,50  7147 (9 904,70  Il 7148 (') 980,13  Il 7149 0 I 1 085,73  7150 0 781,90 530,5 932,7 1 009,1 1 075,9 1 139,6 1 228,7 972,9 1 049,3 1 116,1 1 179,8 1 268,9 1 018,5 1 094,9 1 161,7 1 225,4 1 067,9 1 144,3 1 211,1 2 293,9 2 370,3 2 437,1 2 500,8 2 589,9 2 334,1 2 410,5 2 477,3 2 541,0 2 630,1 2 379,7 1 . 9 . 89 Official Journal of the European Communities No L 256/31 Negative United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal £ Bfrs/Lfrs Dkr lit FF Dr £ Ir Esc  100 kg  Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 7151 872,42  7152 C) 951,62  li 7153 C) 1 027,05  7155 (') 832,58  7156 923,10  Il 7157 (') 1 002,30  || 7160 1 187,12  7161 (') 1 277,64  7162 o 1 356,84  || 7163 (') 1 432,27  7164 1 537,87  Il 7165 o 1 228,42  I 7166 C) I 1 318,94  \ 7167 C) 1 398,14  \ 7168 C) 1 473,57  7169 o 1 579,17  7170 (') 1 275,34  7171 0 1 365,86  7172 o 1 445,06  7173 o 1 520,49  7175 (') 1 326,02  7176 O 1 416,54  7177 C) 1 495,74  I 7180 C) 2 248,75 \ 7181 2 339,27  \ 7182 C) 2 418,47  I 7183 l 2 493,90  I 7185 0) 2 290,05  \ 7186 o 2 380,57  I 7187 C) 2 459,77  l 7188 o 2 535,20  7190 0) 2 336,97  7191 o 2 427,49  I 7192 C) 2 506,69  7195 2 387,65  \ 7196 2 478,17  I 7200   7201 C)    I 7202 490,34  7203 565,77  7204 0 671,37  I 7205 \   \ 7206 o  \ 7207 531,64  \ 7208 607,07 2456,1 2 522,9 2 586,6 2 429,1 2 505,5 2 572,3 3 898,1 3 974,5 4 041,3 4 105,0 4 194,1 3 938,3 4 014,7 4 081,5 4 145,2 4 234,3 3 983,9 4 060,3 4 127,1 4 190,8 4 033,3 4 109,7 4 176,5 7 349,7 7 426,1 7 492,9 7 556,6 7 389,9 7 466,3 7 533,1 7 596,8 7 435,5 7 511,9 7 578,7 7 484,9 7 561,3 1 090,9 1 167,3 1 234,1 1 297,8 1 386,9 1 131,1 1 207,5 1 274,3 1 338,0 No L 256/32 Official Journal of the European Communities 1 . 9 . 89 Negative United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl £ Esc 100 kg  \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 7209 1 712,67  7210 C)  ... 7211 499,36  \ 7212 0 578,56 - 7213 (') 653,99  7215 o   7216 C) 550,04  7217 629,24  ¢ s \ 7220 510,22   \ 7221 o 600,74  I 7260 o 1 397,21  \ 7261 1 487,73  \ 7262 o 1 566,93  7263 1 642,36  7264 0 1 747,96  7265 &lt;0 1 438,51  7266 (') 1 529,03  7267 (') 1 608,23  7268 1 683,66  7269 (') 1 789,26  7270 (') 1 485,43  7271 C) 1 575,95  7272 C) 1 655,15 _ 7273 (') 1 730,58  7275 o 1 536,11  7276 1 626,63  7280 . (') 1 586,81  7300 o 513,00  l 7301 C) 603,52  \ 7302 o 682,72  l 7303 o 758,15  7304 863,75  Il 7305 l 554,30  7306 644,82  Il 7307 C) I 724,02  7308 C) 799,45  ¢ 7309 0 905,05  - 7310 (') 601,22  7311 691,74  \ 7312 I 770,94  Il 7313 846,37  7315 e&gt; 651,90  II 7316 ( 1 ) 742,42   Il 7317 821,62  II 7320 702,60 1 427,1 1 176,7 1 253,1 1 319,9 1 383,6 1 226,1 1 302,5 1 369,3 1 275,3 1 351,7 4 591,1 4 667,5 4 734,3 4 798,0 4 887,1 4 631,3 4 707,7 &gt; 4 774,5 4 838,2 4 927,3 4 676,9 4 753,3 4 820,1 4 883,8 4 726,3 4 802,7 4 775,5 1 745,4 1 821,8 1 888,6 1 952,3 2 041,4 1 785,6 1 862,0 1 928,8 1 992,5 2 081,6 1 831,2 1 907,6 1 974,4 2 038,1 1 880,6 1 957,0 2 023,8 1 929,8 1 . 9 . 89 Official Journal of the European Communities No L 256/33 Negative United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Etc  100 kg  I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta I 7321 C) 793,12  7360 1 410,16  7361 C) 1 500,68  7362 0 1 579,88  Il 7363 1 655,31  7364 o 1 760,91   7365 C) 1 451,46  7366 1 541,98  \ 7367 C) 1 621,18  7368 (') I 1 696,61  Il 7369 o 1 802,21  7370 C) 1 498,38  7371 C) 1 588,90  \ 7372 1 668,10  7373 o 1 743,53  7375 1 549,06  \ 7376 C) 1 639,58  \ 7380 1 599,76  7400 0) 689,34  \ 7401 o 779,86  \ 7402 859,06  \ 7403 934,49  II 7404 C) 1 040,09  l 7405 730,64  l 7406 o 821,16  \ 7407 900,36  l 7408 C) 975,79  I 7409 1 081,39  I 7410 o 777,56  \ 7411 868,08  I 7412 947,28  I 7413 / i\ 1 022,71  I 7415 828,24  I 7416 o 918,76  I 7417 o 997,96  I 7420 (') 878,94  I 7421 (') 969,46  I 7460 1 422,02  I 7461 1 512,54  I 7462 C) 1 591,74  I 7463 (') 1 667,17  l 7464 o 1 772,77  I 7465 l 1 463,32  I 7466 pp 1 553,84  \ 7467 1 633,04 2 006,2 4 662,2 4 738,6 4 805,4 4 869,1 4 958,2 4 702,4 4 778,8 4 845,6 4 909,3 4 998,4 4 748,0 4 824,4 4 891,2 4 954,9 4 797,4 4 873,8 4 846,6 2 345,4 2 421,8 2 488,6 2 552,3 2 641,4 2 385,6 2 462,0 2 528,8 2 592,5 2 681,6 2 431,2 2 507,6 2 574,4 2 638,1 2 480,6 2 557,0 2 623,8 2 529,8 2 606,2 4 727,5 4 803,9 4 870,7 4 934,4 5 023,5 4 767,7 4 844,1 4 910,9 No L 256/34 Official Journal of the European Communities 1 . 9 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta £ Esc 100 kg ¢ 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 / IV (,)  O o o (') o C) o (') (') o o o (') (') O O (l) o o o o (') o o o o o o o n o 1 708,47 4 974,6 1 510,24 4 813,3 1 600,76 4 889,7 1 679,96 4 956,5 1 560,92 4 862,7 1 651,44 4 939,1 1 009,97 3 436,2 1 100,49 3 512,6 1 179,69 3 579,4 1 255,12 3 643,1 1 360,72 3 732,2 1 051,27 3 476,4 1 141,79 3 552,8 1 220,99 3 619,6 1 296,42 3 683,3 1 402,02 3 772,4 1 098,19 3 522,0 1 188,71 3 598,4 1 267,91 3 665,2 1 343,34 3 728,9 1 148,87 3 571,4 1 239,39 3 647,8 1 318,59 3 714,6 1 199,57 3 620,6 1 290,09 3 697,0 1 443,60 4 846,0 1 534,12 4 922,4 1 613,32 4 989,2 1 688,75 5 052,9 1 794,35 5 142,0 1 484,90 4 886,2 1 575,42 4 962,6 1 654,62 5 029,4 1 730,05 5 093,1 1 531,82 4 931,8 1 622,34 5 008,2 1 701,54 5 075,0 1 582,50 4 981,2 1 673,02 5 057,6 1 386,10 4 754,1 1 476,62 4 830,5 1 555,82 4 897,3 1 631,25 4 961,0 1 736,85 5050,1 1 427,40 4 794,3 1 . 9 . 89 Official Journal of the European Communities No L 256/35 Negative United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu 7606 / i\ 1 517,92  7607 O 1 597,12  Il 7608 o 1 672,55  Il 7609 0 1 778,15  7610 o 1 474,32  Il 7611 1 564,84  Il 7612 C) 1 644,04  7613 o \ 1 719,47  || 7615 (') I 1 525,00  Il 7616 C) 1 615,52  7617 o 1 694,72  || 7620 (') 1 575,70  l 7621 1 666,22  Il 7700 1 468,47  7701 0) I 1 558,99  7702 o 1 638,19  l 7703 1 713,62  \ 7704 o 1 819,22  , 7705 o 1 509,77  I 7706 o 1 600,29  7707 o 1 679,49  I 7708 o 1 754,92  7710 o 1 556,69  7711 o 1 647,21  \ 7712 C) 1 726,41  \ 7715 0) L 1 607,37  I 7716 C) 1 697,89  \ 7720 o 1 379,17  l 7721 1 1 469,69  7722 o 1 548,89  .I 7723 1 624,32  l 7725 I 1 420,47  \ 7726 1 510,99  I 7727 1 590,19  I 7728 1 665,62  \ 7730 1 467,39  I 7731 o 1 557,91 _ 7732 o 1 637,11  7735 C) 1 518,07  7736 o 1 608,59  7740 0) 1 773,21  7741 (l) 1 863,73 _ \ 7742 1 942,93  \ 7745 (') 1 814,51  7746 f) 1 905,03 4 870,7 4 937,5 5 001,2 5 090,3 4 839,9 4 916,3 4 983,1 5 046,8 4 889,3 4 965,7 5 032,5 4 938,5 5 014,9 5 272,9 5 349,3 5 416,1 5 479,8 5 568,9 5 313,1 5 389,5 5 456,3 5 520,0 5 358,7 5 435,1 5 501,9 5 408,1 5 484,5 5293,3 5 369,7 5 436,5 5 500,2 5 333,5 5 409,9 5 476,7 5 540,4 5 379,1 5 455,5 5 522,3 5 428,5 5 504,9 6 805,7 6 882,1 6 948,9 6 845,9 6 922,3 No L 256/36 Official Journal of the European Communities 1 . 9 . 89 Positive Negative Germany Spain Denmark ItalyCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 ke  1 984,23 1 861,43 1 951,95 2 167,26 2 257,78 2 336,98 2 208,56 2 299,08 2 255,48 2 346,00 2 561,31 2 651,83 2 602,61 2 693,13 6 989,1 6 891,5 6 967,9 8 318,0 8 394,4 8 461,2 8 358,2 8 434,6 8 403,8 8 480,2 9 830,4 9 906,8 9 870,6 9 947,0 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 C) C) C ) C) C) O C) O C) o O C) C) C) C) C) C) o 3 110,14 3 200,66 3 279,86 3 151,44 3 241,96 3 321,16 489,46 3 198,36 3 288,88 817,61 908,13 1 311,05 1 401,57 10 111,6 10 188,0 10 254,8 10 151,8 10 228,2 10 295,0 865,0 941,4 10 197,4 10 273,8 2 226,2 2 302,6 3 830,4 3 906,8 512,9 10 363,7 10 440,1 10 506,9 10 403,9 10 480,3 10 547,1 1 117,1 1 193,5 10 449,5 10 525,9 2 478,3 2 554,7 4 082,5 3 175,81 3 266,33 3 345,53 3 217,1,1 3 307,63 3 386,83 555,13 3 264,03 3 354,55 883,28 973,80 1 376,72 1 . 9 . 89 Official Journal of the European Communities No L 256/37 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7961 o 1 467,24  100 kg  4 158,9 I Amounts to be deducted 51xx I 33,25 119,0  li 52xx l 70,28 251,5 53xx l 112,45 402,4 54xx l 151,11 540,8  55xx l 221,39 792,3  II 56xx 328,98 1 177,3  570x l 504,15 1 804,2  571x \ 504,15 1 804,2  572x \ 698,24 2 498,7  573x \ 698,24 2 498,7  574x I 897,74 3 212,6  I 575x I 897,74 3 212,6  576x I 1 097,23 3 926,6  577x l 1 097,23 3 926,6  578x 1 296,73 4 640,5  59xx \ 33,25 119,0 Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 675x 676x 677x 678x 69xx 25,21 53,29 85,26 114,57 167,86 249,44 382,26 382,26 529,42 529,42 680,68 680,68 831,94 831,94 983,21 25,21 86,2 182,1 291.4 391.5 573,7 852,4 1 306,3 1 306,3 1 809,2 1 809,2 2 326,2 2 326,2 2 843,1 2 843,1 3 360,0 86,2 No L 256/38 Official Journal of the European Communities 1 . 9 . 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and , for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of C-hapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose , together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 1 . 9 . 89 Official Journal of the European Communities No L 256/39 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Portugal DM Fl Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg ­ 1509 10 10 1509 10 90 1509 90 00 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 3 699,7 3 699,7 2 590,4 4 096,4 2 987,1 2 987,1 4 069,7 2 960,4 2 960,4 1 566,5 1 566,5 457,1 1 911,1 801,7 801,7 1510 00 10 1510 00 90 No L 256/40 Official Journal of the European Communities 1. 9 . ' 89: ANNEX II Monetary coefficients Products Member Sutes Germany Netherlands UnitedKingdom Belgium/ . Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,022 - 1,198 0,949  Milk and milk products   1,055     ¢ 1,198  0,949  Pigmeat I-II-I -l -l I-II-II-II-I  Sugar  ;  1,064     1,033  0,958   Cereals   1,064 :     1,033  0,958  Eggs and poultry and albumins   1,020     1,119  0,984  Wine  \    - Il   Processed products (Regulation Il \ Il IlI-IIlIl (EEC) No 3033/80): \ \ \ \ \ Il Il  to be applied to charges    1,055      1,198  - 0,949   to be applied to refunds : IlIII l \ \ Il II  cereals    1,064    -  - 1,033  0,95 «  milk   1,055     1,198  0,949  sugar   1,064     1,033  0,958  Jams and marmalades IlIl \ l \ IlIlIl (Regulation (EEC) No 426/86) I-I -l -l l..! -l I-I  Olive oil sector   1,021    ..  1,115    ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,89386 63,8256 55,2545 48,2869 Dkr 0,535183 11,8038 10,2187 8,93007 DM 0,140305 3,09451 2,67895 2,34113 FF 0,470564 10,3786 8,98483 7,85183 F1 0,158088 3,48671 3,01849 2,63785 £ Irl 0,0523730 1,15512  0,873900 £ 0,0453400  0,865710 0,756544 Lit  2 205,56 1 909,37 1 668,60 Dr 11,9951 264,560 229,032 200,151 Esc 11,6256 256,409 221,976 193,985 Pta 8,71605 192,237 166,422 145,436